Grady, Judge,
dissenting.
{¶ 66} The trial court justified the harsher sentence it imposed by reference to the fact that since his initial sentence, defendant had pleaded guilty to solicitation to commit attempted perjury, admitting his culpability in committing that offense.
{¶ 67} Defendant argues that his guilty plea was not a matter that threw new light on his life, conduct, and mental and moral propensities, Wasman v. United States (1984), 468 U.S. 559, 104 S.Ct. 3217, 82 L.Ed.2d 424, for two reasons.
{¶ 68} First, defendant argues that he admitted his guilt at trial, prior to his initial sentence. As it turns out, this “admission” was merely a concession made by defendant’s counsel in his closing argument that defendant had called his son from jail, urging him to commit perjury. That concession was to the strength of the evidence of that matter, in the form of a tape recording of the call the jury heard. It was not a personal admission of guilt by defendant.
{¶ 69} Second, defendant argues that having heard the tape recording of his call that was played for the jury, the court was necessarily aware of defendant’s conduct in committing the perjury offense. Therefore, defendant’s later admission that he engaged in that conduct and was guilty on account of it did not throw “new light” on his life, conduct, or mental and moral propensities. Wasman. Persuaded by this argument, in relation to the facts in Wasman, the majority finds that the justification the court offered for imposing a harsher sentence is insufficient to rebut the resulting presumption of vindictiveness. North Carolina v. Pearce (1969), 395 U.S. 711, 89 S.Ct. 2072, 23 L.Ed.2d 656.
{¶ 70} Unlike in Wasman, no additional charges arising from defendant’s telephone call to his son were pending when the court imposed its initial sentence. Therefore, the court had no occasion to disclaim any reliance on such additional charges, as the court in Wasman did. Instead, the record of the proceeding in which defendant’s initial sentence was imposed is utterly silent with respect to the matter of defendant’s call to his son. That silent record supports an inference that the court gave no consideration to that matter when it imposed the initial sentence, even though it could have. That the court didn’t consider the matter gains further support from two additional facts.
*455{¶ 71} As the state points out, defendant’s initial sentence was imposed prior to State v. Foster, 109 Ohio St.3d 1, 2006-Ohio-856, 845 N.E.2d 470, and the court’s journal entry of judgment, conviction, and sentence filed on January 22, 2004, made findings of fact to support the sentence the court imposed. None of those findings concerned defendant’s telephone call to his son or the criminal conduct it involved. Also, the court might reasonably have anticipated that additional perjury charges would be filed and, therefore, wished to avoid multiple punishments should defendant later be convicted of those charges.
{¶ 72} Against that background, the court’s subsequent express reference to defendant’s guilty plea and his admission to solicitation to commit attempted perjury in connection with the harsher sentence it imposed reasonably demonstrates that the court then considered that matter for the first time, and did so because defendant admitted criminal culpability that had been neither admitted nor judicially determined when the initial sentence was imposed. That explanation, in my view, is sufficiently suitable to justify the harsher sentence the court imposed. I would therefore overrule the second assignment of error and proceed to decide the other errors assigned.